DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/15/2022 has been entered.
Response to Amendment
Applicant’s amendments with respect to claims filed on 05/18/2022 have been entered.  Claims 1-16 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Regarding claim 1, a comma should be inserted between “portion” and “the second” in line 9.
Regarding claim 5, lines 8-9 there is a typographical error in the recitation “And arcuate or curved edges such that the adapter cap such that the exterior wall of the adapter cap is free from any sharp edges”
Regarding claim 5, a comma should be inserted between “portion” and “the second” in line 11.
Appropriate correction is required.
Double Patenting
	The Double Patenting rejection set forth in the Non-Final office action mailed on 10/25/2021 is maintained in this rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 5 similarly recite “adapter cap cooperate together to protectively surround and shield the entire connector” and claim 16 recites “adapter cap cooperate together to protectively surround and shield the entire connector” is new matter because the aforementioned features is not described in the specification and Fig. 3 of the present applicant shows adapter cap 30 on connector 14; however, adapter cap 30 is not entirely surrounding connector 14 as illustrated in Fig. 3.
Claims 2-4 and 6-16 are rejected as they depend from, and therefore incorporate the claimed subject matter from claims rejected under this statute.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-2 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by March et al. (Pub. No. 2012/0130329).
Regarding claim 1, March et al. teaches an adapter cap (94, see Figs.1 and 9) and connector (30, Fig. 1) for a drug transfer assembly including the connector (30) having a connector material hardness (see [0052] were 30 is formed from a rigid material), the adapter cap (94) removably connectable with the connector (30, see Figs. 5-6 illustrating 94 removably connectable with 30), the adapter cap (94) having an adapter cap material hardness (see [0057] where 94 is formed from a soft and pliable material), wherein the adapter cap (94) material hardness (soft pliable material) is less than the connector (30) material hardness (rigid material, see [0052] and [0057]), the adapter cap (94) having an exterior wall (see Fig. 2 illustrating the exterior wall of 94) defined by a first cylindrical portion (see Fig. 2 below), a second cylindrical portion (see Fig. 2 below), and arcuate or curved edges such that the exterior wall of the adapter cap (94) is free of any sharp edges (see Figs. 1 and 2 below illustrating the edges of 94 being smooth and curved), and wherein with the adapter cap (94) connected to the connector (30), the exterior wall defined by the first cylindrical portion (see Fig. 2 below) the second cylindrical portion (see Fig. 2 below), and the arcuate or curved edges of the adapter cap (94) cooperate together to protectively surround and shield the entire connector (30) to prevent contact between the connector (30) and the skin of the patient and to protectively shield the entire connector (30, see Figs. 1-2 and 5-6 illustrating how 94 fits onto 30 to protectively surround and shield 30 of 22) from contamination ( “protectively shield the connector from contamination” is a functional recitation and it is the Examiner’s position that with 94 positioned on 30, 94 protectively surrounds 30 and is capable of preventing direct contact between 30 and the skin of a patient to shield 30 from contamination).  
Examiner’s Annotated Fig. 1
[AltContent: textbox (frustoconical tapered portion
arcuate portion)][AltContent: textbox (arcuate/curved edges)][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    180
    170
    media_image1.png
    Greyscale


Examiner’s Annotated Fig. 2
[AltContent: textbox (2nd cylindrical portion)][AltContent: textbox (1st cylindrical portion)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    245
    252
    media_image2.png
    Greyscale

	Regarding claim 2, March et al. teaches wherein the connector (22) comprises a rigid material (see [0052]) and the adapter cap (94) comprises a pliable material (see [0057]).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-13 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsai et al. (Pub. No. 2006/0089606) in view of March et al. (Pub. No. 2012/0130329).
Regarding claim 1, Tsai et al. teaches an adapter cap (24, Fig. 3) and connector (22, Fig. 3) for a drug transfer assembly (A, Fig. 3) including the connector (22) having a connector material hardness (the connector 22 is formed from a material, hence, 22 has a material hardness), the adapter cap (24) removably connectable with the connector (22, see fig. 3), the adapter cap (2) having an adapter cap material hardness (the adapter cap is formed from a mater; hence, 24 has a material hardness), the adapter cap (24) having an exterior wall (exterior wall of 24, see Fig. 4) defined by a first cylindrical portion (Fig. 3 below) and a second cylindrical portion (Fig. 3 below), and arcuate or curved edges (Fig. 3 below) such that the exterior wall of the adapter cap (24) is free of any sharp edges (see Fig. 3 illustrating 24 having smooth and curved edges), and wherein with the adapter cap (24) connected to the connector (22), the exterior wall defined by the first cylindrical portion (Fig. 3 below) the second cylindrical portion (Fig. 3 below) and the arcuate or curved edges of the adapter cap (24) cooperate together to protectively surround and shield the entire connector (22, see Fig. 3 below and Fig. 4 illustrating the first and second cylindrical portions cooperating together such that the first cylindrical portion surrounds 22) to prevent contact between the connector (22) and the skin of a patient and to protectively shield the connector (22) from contamination (this recitation is a functional recitation and it is the Examiner’s position that with 24 within 21, 24 is capable of preventing direct contact between 22 and the skin of a patient to shield 21 from contamination.  
Examiner’s Annotated Fig. 3

[AltContent: textbox (arcuate/curved edges)][AltContent: textbox (arcuate/curved edges)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd cylindrical portion)][AltContent: textbox (1st cylindrical portion)][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    265
    372
    media_image3.png
    Greyscale


Tsai et al. does not specifically teach wherein the adapter cap material hardness is less than the connector material hardness.  
However, March et al. teaches an adapter cap (94, see Figs.1 and 9) and connector (30, Fig. 1) for a drug transfer assembly including the connector (30) having a connector material hardness (see [0052] were 30 is formed from a rigid material), the adapter cap (94) removably connectable with the connector (30, see Figs. 5-6 illustrating 94 removably connectable with 30), the adapter cap (94) having an adapter cap material hardness (see [0057] where 94 is formed from a soft and pliable material), wherein the adapter cap (94) material hardness (soft pliable material) is less than the connector (30) material hardness (rigid material, see [0052] and [0057]), the adapter cap (94) having an exterior wall (see Fig. 2 illustrating the exterior wall of 94) defined by a first cylindrical portion (see Fig. 2 above), a second cylindrical portion (see Fig. 2 above), and arcuate or curved edges such that the exterior wall of the adapter cap (94) is free of any sharp edges (see Figs. 1 and 2 above illustrating the edges of 94 being smooth and curved), and wherein with the adapter cap (94) connected to the connector (30), the exterior wall defined by the first cylindrical portion (see Fig. 2 above) the second cylindrical portion (see Fig. 2 above), and the arcuate or curved edges of the adapter cap (94) cooperate together to protectively surround and shield the entire connector (30) to prevent contact between the connector (30) and the skin of the patient and to protectively shield the entire connector (30, see Figs. 1-2 and 5-6 illustrating how 94 fits onto 30 to protectively surround and shield 30 of 22) from contamination ( “protectively shield the connector from contamination” is a functional recitation and it is the Examiner’s position that with 94 positioned on 30, 94 protectively surrounds 30 and is capable of preventing direct contact between 30 and the skin of a patient to shield 30 from contamination).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Tsai by forming the connector from a rigid plastic material and the cap from a soft pliable material as taught by March et al. for allowing a user to readily and comfortably position the cap on the connector and for providing a more secure seal of the connector (see [0057]).  Further Tsai et al. teaches that modifications may be made to the device (see [0032]).
Regarding claim 2, Tsai et al. in view of March et al. wherein the connector (22) comprises a rigid material (see March et al. [0052]) and the adapter cap comprises a pliable material (see March et al. [0057]).  
Regarding claim 5, Tsai et al. teaches a drug transfer assembly (device in Fig. 1) comprising: an intravenous line (needle/31, Fig. 1, also see 75 Fig. 12 for illustrative purposes) adapted for connection to a bloodstream of a patient (see [0002] where the device is connected to the vessel of the patient also see Fig. 11); a connector (22, Fig. 3) connectable to a portion of the intravenous line (needle/31, see Figs. 1, 3 and 12, 2 is connected to the needle/31 via 10) , the connector (22) having a connector material hardness (the connector 2 is formed from a material, hence, 2 has a material hardness); and an adapter cap (24, Fig. 3) removably connectable with the connector (22, see Figs. 1 and 3), the adapter cap (24) having an adapter cap material hardness (the adapter cap 24 is formed from a material, hence, 24 has a material hardness), the adapter cap (24) having an exterior wall (exterior wall Fig. 3 above) defined by a first cylindrical portion (Fig. 3 above), a second cylindrical portion (Fig. 3 above) and arcuate or curved edges (Fig. 3above) such that the adapter cap (24) such that the exterior wall (exterior wall Fig. 3 above) of the adapter cap (24) is free from any sharp edges (see Fig. 3 above illustrating 24 having smooth and curved edges), wherein with the adapter cap (24) connected to the connector (22), the first cylindrical portion (Fig. 3 above) the second cylindrical portion (Fig. 3 above), and the arcuate or curved edges (Fig. 3 above) of the adapter cap (24) cooperate together to protectively surround and shield the entire connector (22, see Fig. 4 illustrating 24 the first and second cylindrical portions cooperating together such that the first cylindrical portion surrounds 22) to prevent contact between the connector (22) and the skin of a patient and to protectively shield the entire connector (22) from contamination (this recitation is a functional recitation and it is the Examiner’s position that with 24 within 21, 24 is capable of preventing direct contact between 22 and the skin of a patient to shield 21 from contamination).  
Tsai et al. does not specifically teach wherein the adapter cap material hardness is less than the connector material hardness.  
However, March et al. teaches an adapter cap (94, see Figs.1 and 9) and connector (30, Fig. 1) for a drug transfer assembly including the connector (30) having a connector material hardness (see [0052] were 30 is formed from a rigid material), the adapter cap (94) removably connectable with the connector (30, see Figs. 5-6 illustrating 94 removably connectable with 30), the adapter cap (94) having an adapter cap material hardness (see [0057] where 94 is formed from a soft and pliable material), wherein the adapter cap (94) material hardness (soft pliable material) is less than the connector (30) material hardness (rigid material, see [0052] and [0057]), the adapter cap (94) having an exterior wall (see Fig. 2 illustrating the exterior wall of 94) defined by a first cylindrical portion (see Fig. 2 above), a second cylindrical portion (see Fig. 2 above), and arcuate or curved edges such that the exterior wall of the adapter cap (94) is free of any sharp edges (see Figs. 1 and 2 above illustrating the edges of 94 being smooth and curved), and wherein with the adapter cap (94) connected to the connector (30), the exterior wall defined by the first cylindrical portion (see Fig. 2 above) the second cylindrical portion (see Fig. 2 above), and the arcuate or curved edges of the adapter cap (94) cooperate together to protectively surround and shield the entire connector (30) to prevent contact between the connector (30) and the skin of the patient and to protectively shield the entire connector (30, see Figs. 1-2 and 5-6 illustrating how 94 fits onto 30 to protectively surround and shield 30 of 22) from contamination ( “protectively shield the connector from contamination” is a functional recitation and it is the Examiner’s position that with 94 positioned on 30, 94 protectively surrounds 30 and is capable of preventing direct contact between 30 and the skin of a patient to shield 30 from contamination).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Tsai by forming the connector from a rigid plastic material and the cap from a soft pliable material as taught by March et al. for allowing a user to readily and comfortably position the cap on the connector and for providing a more secure seal of the connector (see [0057]).  Further Tsai et al. teaches that modifications may be made to the device (see [0032]).
Regarding claim 7, Tsai et al. in view of March et al. teaches wherein the adapter cap (24) has an adapter body (body of 24, see Figs. 4-5) which is sized and shaped to substantially correspond to an exterior profile (exterior of 2, see Fig. 4) of the connector (22) to form an interference fit between the adapter cap (24) and the connector (22, see rejection of claim 5 above and Stafford, Col. 2 lines 44-54 where the adapter cap is made of a flexible material such that it forms a fluid tight closure, i.e. interference fit, with the connector).  
Regarding claim 8, Tsai et al. in view of March et al. teaches wherein the adapter cap (24) has an arcuate portion (arcuate portion, Fig. 4 below), and if free from any sharp edges (see Fig. 2).  
Examiner’s Annotated Fig. 4
[AltContent: textbox (2nd cylindrical portion)][AltContent: textbox (arcuate portion)][AltContent: ][AltContent: ]
    PNG
    media_image4.png
    113
    99
    media_image4.png
    Greyscale


Regarding claim 9, Tsai et al. in view of March et al. teaches further comprising an injector (40, Fig. 5) removably connectable with the connector (22, see Fig. 5), the injector (40) containing a medication (drug, see [0024]).  
Regarding claim 10, Tsai et al. in view of March et al. teaches wherein, with the injector (40) connected to the connector (22), the connector (22) provides a closed connection to the injector (40, see Fig. 4) and the intravenous line (needle, see Figs. 1, 5 and [0024]) and the injector (40) is in fluid communication with the intravenous line (needle) via the connector (22) thereby allowing injection of the medication (drug) to the bloodstream of the patient (see [0024]).  
Regarding claim 11, Tsai et al. in view of March et al. wherein the connector (22) comprises a rigid material (see March et al. [0052]) and the adapter cap comprises a pliable material (see March et al. [0057]).  
Regarding claim 12, Tsai et al. in view of March et al. teaches wherein the injector (40) comprises a syringe assembly (see [0024]).  
Regarding claim 13, Tsai et al. in view of March et al. teaches further comprising a second connector (2nd connector, Fig. 1 below) connected to a second portion (31) of the intravenous line (needle and 31, Fig. 1), the second connector (2nd connector, Fig. 1 below) adapted to receive an intravenous bag (infusion bag, see Fig. 1 and [0030]) containing a second medication (drug within the infusion bag).  



Examiner’s Annotated Fig. 1
[AltContent: textbox (2nd connector)][AltContent: arrow]
    PNG
    media_image5.png
    201
    60
    media_image5.png
    Greyscale

Alternative Rejection of Claim 5
Regarding claim 5, Tsai et al. teaches a drug transfer assembly (device in Fig. 1) comprising: an intravenous line (needle/31, Fig. 1, also see 75 Fig. 12 for illustrative purposes) adapted for connection to a bloodstream of a patient (see [0002] where the device is connected to the vessel of the patient also see Fig. 11); a connector (22, Fig. 3) connectable to a portion of the intravenous line (needle/31, see Figs. 1, 3 and 12, 2 is connected to the needle/31 via 10) , the connector (22) having a connector material hardness (the connector 22 is formed from a material, hence, 22 has a material hardness); and an adapter cap (24, Fig. 3) removably connectable with the connector (22, see Figs. 1 and 3), the adapter cap (24) having an adapter cap material hardness (the adapter cap 24 is formed from a material, hence, 24 has a material hardness), the adapter cap (24) having an exterior wall (Fig. 3 above) defined by a first cylindrical portion (Fig. 3 above), a second cylindrical portion (Fig. 3 above) and arcuate or curved edges (Fig. 3 above) such that the adapter cap (24) such that the exterior wall (Fig. 3 above) of the adapter cap is free from any sharp edges (see Fig. 4 above illustrating 24 having smooth and curved edges), wherein with the adapter cap (24) connected to the connector (22), the first cylindrical portion (Fig. 3 above) the second cylindrical portion (Fig. 3 above), and the arcuate or curved edges of the adapter cap (24) cooperate together to protectively surround and shield the entire connector (22, see Fig. 4 illustrating 24 the first and second cylindrical portions cooperating together such that the first cylindrical portion surrounds 22) to prevent contact between the connector (22) and the skin of a patient and to protectively shield the entire connector (22) from contamination (this recitation is a functional recitation and it is the Examiner’s position that with 24 within 21, 24 is capable of preventing direct contact between 22 and the skin of a patient to shield 21 from contamination).  
Tsai et al. does not specifically teach wherein the adapter cap material hardness is less than the connector material hardness.  
However, March et al. teaches an adapter cap (94, see Figs.1 and 9) and connector (30, Fig. 1) for a drug transfer assembly including the connector (30) having a connector material hardness (see [0052] were 30 is formed from a rigid material), the adapter cap (94) removably connectable with the connector (30, see Figs. 5-6 illustrating 94 removably connectable with 30), the adapter cap (94) having an adapter cap material hardness (see [0057] where 94 is formed from a soft and pliable material), wherein the adapter cap (94) material hardness (soft pliable material) is less than the connector (30) material hardness (rigid material, see [0052] and [0057]), the adapter cap (94) having an exterior wall (see Fig. 2 illustrating the exterior wall of 94) defined by a first cylindrical portion (see Fig. 2 above), a second cylindrical portion (see Fig. 2 above), and arcuate or curved edges such that the exterior wall of the adapter cap (94) is free of any sharp edges (see Figs. 1 and 2 above illustrating the edges of 94 being smooth and curved), and wherein with the adapter cap (94) connected to the connector (30), the exterior wall defined by the first cylindrical portion (see Fig. 2 above) the second cylindrical portion (see Fig. 2 above), and the arcuate or curved edges of the adapter cap (94) cooperate together to protectively surround and shield the entire connector (30) to prevent contact between the connector (30) and the skin of the patient and to protectively shield the entire connector (30, see Figs. 1-2 and 5-6 illustrating how 94 fits onto 30 to protectively surround and shield 30 of 22) from contamination ( “protectively shield the connector from contamination” is a functional recitation and it is the Examiner’s position that with 94 positioned on 30, 94 protectively surrounds 30 and is capable of preventing direct contact between 30 and the skin of a patient to shield 30 from contamination).  
It would have been obvious to one of ordinary skill in the art to modify the device taught by Tsai et al. by substituting the cap taught by Tsai et al. for the cap taught by March et al. and by forming the connector taught by Tsai et al. to be formed from a rigid material as taught by March et al. for allowing a user to readily and comfortably position the cap on the connector and for providing a more secure seal of the connector (see [0057]).  Further Tsai et al. teaches that modifications may be made to the device (see [0032]).
Regarding claim 6, Tsai et al. in view of March et al. teaches wherein the adapter cap (94) has a frustoconical tapered portion (Fig. 1 below), a first cylindrical portion (1st cylindrical portion, Fig. 2 below), a second cylindrical portion (2nd cylindrical portion, Fig. 2 below), and arcuate or curved edges (arcuate or curved edges, Fig. 1 below) so that the adapter cap (94) does not have any sharp edges (see Fig. 1 below; also see alternative rejection of claim 5 above).  
Regarding claim 7, Tsai et al. in view of March et al. teaches wherein the adapter cap (94) has an adapter body (54, March et al., Fig. 1) which is sized and shaped to substantially correspond to an exterior profile of the connector (22 of 2) to form an interference fit between the adapter cap (94) and the connector (22, see March et al., [0057] where the cap creates a sealing engagement).  
Regarding claim 8, Tsai et al. in view of March et al. teaches wherein the adapter cap (94) has an arcuate portion (see Fig. 1 above), and if free from any sharp edges (see Figs. 1 and 2 above).  
Regarding claim 9, Tsai et al. in view of March et al. teaches further comprising an injector (40, Fig. 5) removably connectable with the connector (22, see Fig. 5), the injector (40) containing a medication (drug, see [0024]).  
Regarding claim 10 Tsai et al. in view of March et al. teaches wherein, with the injector (40) connected to the connector (22), the connector (22) provides a closed connection to the injector (40, see Fig. 4) and the intravenous line (needle, see Figs. 1, 5 and [0024]) and the injector (40) is in fluid communication with the intravenous line (needle) via the connector (22) thereby allowing injection of the medication (drug) to the bloodstream of the patient (see [0024]).  
Regarding claim 11, Tsai et al. in view of March et al. teaches wherein the connector (22) comprises a rigid material (see rejection of claim 5 above and [0052] of March et al.) and the adapter cap (94) comprises a pliable material (see March et al., [0057]).  
Regarding claim 12, Tsai et al. in view of March et al. teaches wherein the injector (40) comprises a syringe assembly (see [0024]).  
Regarding claim 13, Tsai et al. in view of March et al. teaches further comprising a second connector (2nd connector, Fig. 1 above under claim 13) connected to a second portion (31) of the intravenous line (needle and 31, Fig. 1), the second connector (2nd connector, Fig. 1 above) adapted to receive an intravenous bag (infusion bag, see Fig. 1 and [0030]) containing a second medication (drug within the infusion bag).  
Regarding claim 16, Tsai et al. in view of March et al. teaches wherein the adapter cap (94) has a frustoconical tapered portion (see Fig. 1 above) and a cylindrical portion (see 1st cylindrical portion, Fig. 2 above) that protectively surrounds at least a portion of the connector (22, it is the Examiner’s position that with the modification the 1st cylindrical portion will surround 22 such that 95 fits within 21).
Claims 3-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over March et al. (Pub. No. 2012/0130329) in view of Prais et al. (Pub. No. 2001/0039402).
Regarding claim 3, March et al. does not teach wherein the adapter cap has a hardness range between Shore A 5 and Shore A 50.  However, Prais et al. teaches an adapter cap (22, Fig. 2) having a hardness range between Shore A 5 and Shore A 50 (see [0013]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by March et al. by forming the adapter cap to have a hardness range between Shore A 5 and Shore A 50 as taught by Prais et al. for having an adapter cap that has a relatively high gas permeability to ethylene oxide gas during sterilization (see [0015]).  Further, March et al. teaches that various modifications may be made to the device (see March et al.., [0070]).
Regarding claim 4, March et al. does not teach wherein the adapter cap has a hardness range between Shore A 20 and Shore A 40.  However, Prais et al. teaches an adapter cap (22, Fig. 2) having a hardness range between Shore A 20 and Shore A 40 (see [0013]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by March et al. by forming the adapter cap to have a hardness range between Shore A 20 and Shore A 40 as taught by Prais et al. for having an adapter cap that has a relatively high gas permeability to ethylene oxide gas during sterilization (see [0015]).  Further, March et al. teaches that various modifications may be made to the device (see March et al.., [0070]).
Claims 3-4 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsai et al. (Pub. No. 2006/0089606) in view of March et al. (Pub. No. 2012/0130329) in view of Prais et al. (Pub. No. 2001/0039402).
Regarding claim 3, Tsai et al. in view of March et al. does not teach wherein the adapter cap has a hardness range between Shore A 5 and Shore A 50.  However, Prais et al. teaches an adapter cap (22, Fig. 2) having a hardness range between Shore A 5 and Shore A 50 (see [0013]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Tsai et al. in view of March et al. by forming the adapter cap to have a hardness range between Shore A 5 and Shore A 50 as taught by Prais et al. for having an adapter cap that has a relatively high gas permeability to ethylene oxide gas during sterilization (see [0015]).  Further, Tsai in view of March et al. teaches that various modifications may be made to the device (see Tsai et al. [0032] and March et al.., [0070]).
Regarding claim 4, Tsai in view of March et al. does not teach wherein the adapter cap has a hardness range between Shore A 20 and Shore A 40.  However, Prais et al. teaches an adapter cap (22, Fig. 2) having a hardness range between Shore A 20 and Shore A 40 (see [0013]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Tsai in view of March et al. by forming the adapter cap to have a hardness range between Shore A 20 and Shore A 40 as taught by Prais et al. for having an adapter cap that has a relatively high gas permeability to ethylene oxide gas during sterilization (see [0015]).  Further, Tsai in view of March et al. teaches that various modifications may be made to the device (see Tsai et al. [0032] and March et al., [0070]).
Regarding claim 14, Tsai et al. in view of March et al. does not teach wherein the adapter cap comprises a thermoplastic elastomer.  However, Prais et al. teaches an adapter cap (22, Fig. 2) that comprises a thermoplastic elastomer (see [0013]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Tsai in view of March et al. by forming the adapter cap from a thermoplastic elastic as taught by Prais et al. for having an adapter cap that has a relatively high gas permeability to ethylene oxide gas during sterilization (see [0015]).  Further, Tsai in view of March et al. teaches that various modifications may be made to the device (see Tsai et al. [0032] and March et al., [0070]).
Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsai et al. (Pub. No. 2006/0089606) in view of March et al. (Pub. No. 2012/0130329) in view of Zeyfang. (Pub. No. 2011/0240162).
Regarding claim 15, Tsai et al. in view of March et al. does not teach wherein the adapter cap comprises a thermosetting elastomer. However, Zeyfang teaches an adapter cap (1, Fig. 1) comprises a thermosetting elastomer ([0030]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Tsai et al. in view of March et al. by forming the adapter cap from a thermoset elastomer as taught by Zeyfang because a thermoset elastomer is cost-effective, is flexible, has good tactile properties and provides good resistance to most solvents and cleaning agents (see [0030]).  Further, Tsai in view of March et al. teaches that various modifications may be made to the device (see Tsai et al. [0032] and March et al., [0070]).
Response to Arguments
Applicant's arguments filed 05/18/ have been fully considered but they are not persuasive. Regarding March, in light of the amendments to the claims applicant argues that the first and second cylindrical portions only cover the open end of the stem portion 30 and not the entire valve 22 as amended.  In addition, applicant argues that the present invention is directed to forming an adapter cap and connector arrangement that seeks to avoid irritation to the patient’s skin often caused by contact with the patient’s skin.  Applicant states that the cap 94 of March only covers 30 and not all of 22 and that March is not concerned with preventing irritation of a patient’s skin and does not teach the claimed feature wherein the exterior wall of the cap is free from any sharp edges and … the exterior wall defined by the first cylindrical portion …
The Examiner agrees that 94 does not cover 22 but covers 30; hence, in the new rejection set forth above the connector is referenced as 30 and not 22.
The Examiner respectfully disagrees with applicant’s other arguments pertaining to March.  It should be noted that under a new interpretation of March (see rejection above) the newly amended claim limitations are taught.  The Examiner would like to also not that applicant does not give any specific structure for the connector or the first and second cylindrical portions and it is the Examiner’s position that 20 is a connector and the right and left sides of 94 are both first and second cylindrical portions.  Lastly, it is the Examiner’s position that while the present invention is directed to forming an adapter cap and connector that seeks to avoid irritation to the patient’s skin it should be noted that the claim is not a method of manufacturing claim but an apparatus claim and the recited language is a functional recitation and with the cap covering 30, 94 prevents 30 from being in direct contact with the patient’s skin and irritated the patient’s skin.
Regarding the 103 rejection of claims 1 and 5 under Tsai in view of March applicant argues that Tsai does not teach the newly amended recitations of the “exterior wall defined by the first cylindrical portion the second cylindrical portion …” In addition, applicant argues that one of ordinary skill in the art would not modify Tsai with March to form the cap 24 from a softer material because Tsai shows that 24 only covers 22 and it appears that 22 provides a gripping surface or leverage for which the user can grasp the cap for removal from 2; thus if the cap 24 is formed from a softer material than 2 it is unclear how one would be able to grip the cap for removal from 2.
Regarding the alternative rejection applicant argues that the substitution of the cap would not arrive at the claimed invention because the cap would not cover all of 2.
The Examiner respectfully disagrees.  It should be noted that applicant does not claim any specific structure for the connector so in light of the amendments it is the Examiner’s position that 22 is a connector and 24 fully covers 22.  In addition, it is the Examiner’s position that one of ordinary skill would be able to grab 24 and remove 24 from 2 with the modification of 24 being a softer material just as one of ordinary skill in the art would grab 94 to remove 94 from 30.  As previously stated a new interpretation of Tsai and March reads on the new claim limitation (see rejection above).  
Therefore, for the aforementioned reasons the Examiner has rejected the amended claims under 102 as anticipated by March and under 103 as unpatentable over Tsai in view of March (see rejection above).
 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783